DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
Claims 1, 5, 12, and 17 are pending.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/29/2021, with respect to claims 1-16 have been fully considered and are persuasive.  The Rejection of claims 1-16 has been withdrawn.  The applicant argues that the prior art does not disclose that the outlet of the valve assembly shares a common junction with an inlet of the engine. This argument is persuasive.
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive with respect to claims 17-20. The applicant argues that Huber does not teach the supplemental pump as claimed. The applicant is correct that Huber does not disclose a main pump and a supplemental pump, however the main pump would have been obvious in view of the combination of references. Huber teaches that the engine in not shown as part of the figures, therefore the pump of Huber is the supplemental pump and additional features of the engine would be obvious (see pg. 2 lines 57-61). Additionally Ikegawa teaches that engines with lubricating systems comprise two pumps, a main pump and a supplemental pump (see Ikegawa para. 0003 and 0008). The remaining arguments do not apply to claim 17 because it has not been amended to include the “common junction” limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huber (EP 0709553, English Machine Translation provided) in view of Fleischmann (US 2007/0295005) and Ikegawa (US 2006/0065217).

Regarding Claim 17:
	Huber teaches the fluid filtration apparatus, comprising: a pump (pump 12) (see pg. 2 lines 57-58); a filter apparatus (filter 20b) (see pg. 2 line 63); a first valve (bypass valve 48) (see pg. 3 line 80-82); a valve assembly (bypass valve 49) comprising: an inlet coupled to an outlet of the pump; a first outlet coupled to an inlet of the filter apparatus; and a second outlet coupled to an inlet of the first valve (see fig. 1); a.
	Huber does not disclose sensor configured to detect a filter triggering condition; and a control module coupled to the sensor, wherein the control module is configured to control at least one of the pump and the valve assembly based on the detected filter triggering condition, or that the first valve is a check valve. Huber does not explicitly teach that the pump is a supplement to a main pump of an engine. Huber additionally teaches that the main features of the engine are not shown (see pg. 2 lines 57-61).
	Fleischmann teaches a fluid filtration apparatus comprising a pump, a filter, and a valve assembly and; a sensor configured to detect a filter triggering condition (indicators 27); and a control module (controller 30) coupled to the sensor (see para. 0022), wherein the control module is configured to control operation of the pump based on the detected filter triggering condition (pump responds when the valve is opened) (see para. 0022, 0027).

	Huber, Fleischmann, and Ikegawa are analogous inventions in the art of fluid filtration apparatus. It would have been obvious to one skilled in the art at the time of invention to add the sensors and control module of Fleischmann to control the pump of Huber because it allows the pressure to be controlled in the system when different valves are open (see Fleischmann) and it is necessary to maintain pressure in Huber (see pg. 2 lines 57-61), It would have also been obvious to one skilled in the art to add the sensor and control module of Fleischmann to the system of Huber because it is the simple addition of a known control system to a known fluid filtration apparatus, obviously resulting in the control of the pumps and valves, with an  expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S.
__,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). It would have been obvious to replace the valve of Huber with the check valve of Ikegawa because it prevents fluid from flowing in the reverse direction (see Ikegawa para. 0008) and because it is the simple substitution of one valve with another known valve, obviously resulting in flow in only one direction with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). IT would have additionally been obvious to one skilled in the art that the engine of Huber would have a main pump, as disclosed by Ikegawa because it is known in the art that engines and 

Regarding Claim 18:
	Huber, as previously modified, teaches the fluid filtration apparatus of Claim 17, wherein the inlet of the valve assembly shares a common junction with the outlet of the pump (see Huber fig. 1).

Regarding Claim 19:
	Huber, as previously modified, teaches the fluid filtration apparatus of Claim 17, wherein the first outlet of the valve assembly shares a common junction with the inlet of the filter apparatus (see Huber fig. 1).

Regarding Claim 20:
	Huber, as previously modified, teaches the fluid filtration apparatus of Claim 17, wherein the second outlet of the valve assembly shares a common junction with the inlet of the check valve (see Huber fig. 1).
Allowable Subject Matter
Claims 1-16 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        6/17/2021